DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendments filed on March 09, 2021, amendments to the specification, drawings, and claims 21, 22, 28, 31, 32, 37, and 41 are entered.  Claims 1-20, 27, 34 and 36 are canceled. 
Information Disclosure Statement
The information disclosure statement (IDS), filed March 09, 2021, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no fee or certification was submitted.  Applicant’s statement submitted with the IDS has been considered but is not understood.  “Applicant may … file a new information disclosure statement or correct the deficiency in the previously filed IDS, but the date that the new IDS or correction is filed will be the date of the IDS for purposes of determining compliance with the requirements based on the time of filing of the IDS (37 CFR 1.97).”  MPEP §609.05(a) (Emphasis Added).
The IDS has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specification
While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification.  MPEP 608.01(o).  See 37 CFR 1.75(d)(1).


Using the following format, Applicant can overcome the objection by amending the Detailed Description at only one instance of the original nomenclature:  “a [original nomenclature] or [claim term] [reference #]".
Claim Objections
Claim 28 is objected to because of the following informalities:  “configure” should be “configured”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-26, 28-33, 35, and 37-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the 

Applicant’s reply does not show support for the claim amendments.
Claims 21, 32 and 41 recite “wherein the housing includes a drum positioned on a transverse circular side of the wheel and having an outer circumferential drive surface positioned on the guide wire, and wherein the housing includes a fixed surface on a transversely opposite side of the guide wire from the drum, whereby the outer circumferential drive surface of the drum and the fixed surface of the housing cooperate to advance the guide wire with respect to the housing through the front opening and the needle assembly upon rotation of the wheel.”  Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed.
Dependent claims 22-26, 28-31, 33, 35, 37-40, 42 and 43 inherit and do not remedy the deficiencies of independent claims 21, 32 and 41.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 25, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0319387 A1 to Amisar et al (hereinafter “Amisar”; cited by Applicant) in view of US 20100094310 A1 to Warring et al (hereinafter “Warring”; cited by Applicant).
As to claim 21, Amisar teaches a method for placing an IV catheter in a vein of a patient using a wire introducer device, the method comprising:
inserting into the vein a needle of a needle assembly having a IV catheter that extends over the needle (para [0112], [0117]), the needle assembly attached to the wire introducer device (discloses several embodiments of needle assembly for attachment to guide wire introducer, para [0119], [0177], [0210]; 233 in Figs attaches to guidewire introducer; 902 attaches to guidewire introducer 960 Figs. 13A, 13B [0211]) that comprises a housing (964) having a front opening (attaches to cap 962) and a rear opening (attaches to sleeve 965), a coupling at the front opening that is shaped for attaching the needle assembly (964 fits into 902 of needle assembly [0211]), 

and a guide wire (963) having a proximal end and a distal end (Figs. 13A, 13B),
wherein the guide wire extends through the front opening and the rear opening of the housing (Fig. 13B) and the proximal end of the guide wire is located in the elongated sheath while the proximal end of the guide wire is located inside the coupling (interpreted as explained above in 112(b) rejection; Fig. 13B); 
sliding the IV catheter over the needle and the guide wire into the vein (para [0112]-[0113], [0117]); and
pulling the needle and guide wire out of the vein together by pulling on the wire introducer device, leaving the IV catheter in the vein (para [0112]-[0113], [0117]).
Amisar does not teach a wheel positioned partially inside the housing and partially outside of the housing such that a user of the wire introducer device cannot contact any portion of the wheel that is positioned inside the housing, advancing the guide wire through the needle into the vein by contacting an outer circumferential surface of the wheel to rotate the wheel towards the front opening of the housing, wherein the wheel is rotatably coupled to the housing and the outer circumferential surface does not contact the guidewire, wherein the housing includes a drum positioned on a transverse circular side of the wheel and having an outer circumferential drive surface positioned on the guide wire, and wherein the housing includes a fixed surface on a transversely opposite side of the guide wire from the drum, whereby the outer circumferential drive surface of the drum and the fixed surface of the housing cooperate to advance the guide wire with respect to the housing through the front opening and the needle assembly upon rotation of the wheel.
Warring teaches a wheel (21) positioned partially inside the housing (1) and partially outside of the housing such that a user of the wire introducer device cannot contact any portion of the wheel that is positioned inside the housing (Fig. 6 illustrates a wheel 21 positioned within housing 1 such that contact within wheel is prevented), advancing the guide wire through the needle into the vein by contacting an outer circumferential surface of the wheel to rotate the wheel towards the front opening of the housing (para [0113]), wherein the wheel is rotatably coupled to the housing and the outer circumferential surface Tex. Instruments Inc. v. U.S. Int'l Trade Comm'n, 988 F.2d 1165, 1172 (Fed.Cir.1993).” Minton v. Nat'l Ass'n of Sec. Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the wheel and drum of Warring with the wire introducer of Amisar to provide the surgeon with a means for precisely advancing the guidewire without having to touch the guidewire and stabilize the guidewire as it is advanced.

As to claim 25, Amisar and Warring make obvious the method of claim 21.  Although Amisar describes a standard “over-the-needle” procedure, Amisar and Warring do not explicitly teach wherein the guide wire is advanced roughly 1 to 2.5 inches before the user slides the IV catheter over the needle and the guide wire into the vein.  Examiner takes Official Notice that a “guide wire is advanced roughly 1 to 2.5 inches before the user slides the IV catheter over the needle and the guide wire into the vein” in a standard “over-the-needle” procedure.

As to claim 28, Amisar and Warring make obvious the method of claim 21. Warring further teaches wherein the drum (22, 23) that rotates at the same rate as the wheel to drive the guide wire when the wheel is rotated (para [0113]-[0114]).

As to claim 31, Amisar and Warring make obvious the method of claim 21. Warring further teaches wherein the inserting and advancing steps are performed using a single hand (para [0113]), whereby the user holds the wire introducer in a single hand and operates the wheel with a finger of the single hand (“A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. Tex. Instruments Inc. v. U.S. Int'l Trade Comm'n, 988 F.2d 1165, 1172 (Fed.Cir.1993).” Minton v. Nat'l Ass'n of Sec. Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003)). 

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Amisar and Warring as applied to claim 21 above, and further in view of US 4068659 A to Moorehead.  
As to claim 22, Amisar and Warring do not explicitly teach monitoring the guide wire by determining position of the proximal end of the guide wire while the guide wire is advancing, wherein the proximal end of the guide wire comprises a visual guide that allows visualization of position of the proximal end of the guide wire within the elongated sheath.  Moorehead discloses monitoring the guide wire by determining position of the proximal end of the guide wire while the guide wire is advancing, wherein the proximal end of the guide wire comprises a visual guide (28) that allows visualization of position of the proximal end of the guide wire within the elongated sheath (interpreted as explained in the above 112(b) rejection; interpretation is consistent with Applicant’s disclosure of guide post/tab 176 [0049]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the visual guide of Moorehead with the guidewire and sheath of Amisar for indicating to the surgeon the length of guidewire inserted.

As to claim 23, Amisar and Warring do not teach wherein the elongated sheath is transparent.  Moorehead teaches a transparent elongated sheath (col 8, ln 30-32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the transparent sheath of Moorehead with the guidewire and sheath of Amisar for indicating to the surgeon the length of guidewire inserted.

As to claim 24, Amisar, Warring and Moorehead make obvious the method of claim 22.  Moorehead further teaches wherein the elongated sheath is transparent (col 8, ln 30-32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the transparent sheath of Moorehead with the guidewire and sheath of Amisar for indicating to the surgeon the length of guidewire inserted.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Amisar and Warring as applied to claim 21 above, and further in view of US 5346498 A to Greelis et al (hereinafter “Greelis”; cited by Applicant).
As to claim 26, Amisar and Warring do not teach wherein the wheel is part of a wheel assembly having a second wheel, wherein no part of an outer circumferential surface of the second wheel contacts the guide wire during operation of the wire introducer device.  It has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced."  MPEP 2144.04 VI. B.; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Furthermore, Greelis teaches a second wheel, wherein no part of an outer circumferential surface of the second wheel contacts the guide wire during operation of the wire introducer device (Figs. 2-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a second wheel for stability or provide more than one surface, which the surgeon can place a finger on during the operation.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Amisar and Warring as applied to claim 21 above, and further in view of US 20050245847 A1 to Schaeffer (cited by Applicant).  


As to claim 30, Amisar, Warring and Schaeffer make obvious the method of claim 29.  Schaeffer further teaches wherein during the advancing step, the wheel can only be rotated towards the front end of the wire introducer due to a tab (60, 62, 64) coupled to the housing that is shaped to engage the ridges to prevent the wheel from rotating towards the rear opening of the housing (para [0035]).

Claims 32, 33, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Amisar in view of Warring and Moorehead.
As to claim 32, Amisar teaches an apparatus for placing an IV catheter into a vein of a patient, the apparatus comprising:
a needle assembly having a needle with an IV catheter that extends over the needle (para [0112], [0117]; discloses several embodiments of needle assembly for attachment to guide wire introducer, para [0119], [0177], [0210]; 233 in Figs attaches to guidewire introducer; 902 attaches to guidewire introducer 960 Figs. 13A, 13B [0211]); and 
a wire introducer device (960) attached to the needle assembly (902), wherein the wire introducer device comprises: 
a housing (964) having a front opening (attaches to cap 962) and a rear opening (attaches to sleeve 965); 
a coupling at the front opening of the housing shaped for attaching the needle assembly (964 fits into 902 of needle assembly [0211]); 
an elongated sheath (965) at the rear opening of the housing (rear of 964 attaches to sleeve 965); 

Amisar does not teach a wheel rotatably coupled to the housing and positioned partially inside the housing and partially outside of the housing such that any portion of the wheel that is positioned inside the housing cannot be contacted by a user of the wire introducer device while that portion of the wheel is positioned inside the housing, wherein the wheel does not contact the guide wire, and wherein rotation of the wheel towards the front opening of the housing by the user contacting an outer circumferential surface of a portion of the wheel outside the housing advances the guide wire into the patient, wherein the housing includes a drum positioned on a transverse circular side of the wheel and having an outer circumferential drive surface positioned on the guide wire, and wherein the housing includes a fixed surface on a transversely opposite side of the guide wire from the drum, whereby the outer circumferential drive surface of the drum and the fixed surface of the housing cooperate to advance the guide wire with respect to the housing through the front opening and the needle assembly upon rotation of the wheel.
Warring teaches a wheel (21) rotatably coupled to the housing (1) and positioned partially inside the housing and partially outside of the housing such that any portion of the wheel that is positioned inside the housing cannot be contacted by a user of the wire introducer device while that portion of the wheel is positioned inside the housing, wherein the wheel does not contact the guide wire (Fig. 6 illustrates a wheel 21 positioned within housing 1 such that contact within wheel is prevented), and wherein rotation of the wheel towards the front opening of the housing by the user contacting an outer circumferential surface of a portion of the wheel outside the housing advances the guide wire into the patient (para [0113]; Fig. 6 shows outer surface of wheel 21 not contacting guidewire), wherein the housing includes a drum (22, 23) positioned on a transverse circular side of the wheel (“transverse circular side of the wheel” interpreted as side that is under wheel across/transverse from guidewire 11; Fig. 6 shows drum 22, 23 on underside of wheel across from guidewire 11) and having an outer circumferential drive surface positioned on the guide wire (22, 23 on guidewire in Fig. 6), and wherein the 
Amisar and Warring do not teach wherein the proximal end of the guide wire comprises a visual guide that allows visualization of position of the proximal end of the guide wire within the elongated sheath.
Moorehead teaches wherein the proximal end of the guide wire comprises a visual guide that allows visualization of position of the proximal end of the guide wire within the elongated sheath (interpreted as explained in the above 112(b) rejection; interpretation is consistent with Applicant’s disclosure of guide post/tab 176 [0049]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the visual guide of Moorehead with the guidewire and sheath of Amisar for indicating to the surgeon the length of guidewire inserted.

As to claim 33, Amisar, Warring and Moorehead make obvious the apparatus of claim 32. Moorehead further teaches wherein the elongated sheath is transparent (col 8, ln 30-32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the transparent sheath of Moorehead with the guidewire and sheath of Amisar for indicating to the surgeon the length of guidewire inserted.

As to claim 37, Amisar, Warring and Moorehead make obvious the apparatus of claim 32. Warring further teaches wherein the drum (22, 23) is configured to rotate at the same rate as the wheel to drive the guide wire when the wheel is rotated (para [0113]).

As to claim 40, Amisar, Warring and Moorehead make obvious the apparatus of claim 32. Warring further teaches wherein the user can hold the wire introducer in a single hand and operate the wheel with a single finger of the single hand (para [0113]).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Amisar, Warring and Moorehead as applied to claim 32 above, and further in view of Greelis.
As to claim 35, Amisar, Warring and Moorehead do not teach wherein the wheel is part of a wheel assembly having a second wheel, wherein no part of an outer circumferential surface of the second wheel contacts the guide wire during operation of the wire introducer device.  It has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced."  MPEP 2144.04 VI. B.; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Furthermore, Greelis teaches a second wheel, wherein no part of an outer circumferential surface of the second wheel contacts the guide wire during operation of the wire introducer device (Figs. 2-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a second wheel for stability or provide more than one surface, which the surgeon can place a finger on during the operation.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Amisar, Warring and Moorehead as applied to claim 32 above, and further in view of Schaeffer.  
As to claim 38, Amisar and Warring do not teach wherein the outer circumferential surface of the wheel comprises ridges.  Schaeffer teaches wherein the outer circumferential surface of the wheel comprises ridges (teeth Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide ridges, as taught by Schaeffer, on the wheel of Warring, to ensure a solid grip when the surgeon has blood on the latex gloves.

As to claim 39, Amisar, Warring, Moorehead and Schaeffer make obvious the method of claim 38.  Schaeffer further teaches wherein the wheel can only be rotated towards the front end of the wire introducer due to a tab (60, 62, 64) coupled to the housing that is shaped to engage the ridges to prevent the wheel from rotating towards the rear opening of the housing (para [0035]).

Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Amisar in view of Warring, Moorehead and US 9072543 B2 to Miller et al (hereinafter “Miller”).
As to claim 41, Amisar teaches an IV catheter insertion kit comprising:
a needle assembly having a needle with an IV catheter that extends over the needle (para [0112], [0117]; discloses several embodiments of needle assembly for attachment to guide wire introducer, para [0119], [0177], [0210]; 233 in Figs attaches to guidewire introducer; 902 attaches to guidewire introducer 960 Figs. 13A, 13B [0211]); and 
a wire introducer device (960) attached to the needle assembly (902), wherein the wire introducer device comprises: 
a housing (964) having a front opening (attaches to cap 962) and a rear opening (attaches to sleeve 965); 
a coupling at the front opening of the housing shaped for attaching the needle assembly (964 fits into 902 of needle assembly [0211]); 
an elongated sheath (965) at the rear opening of the housing (rear of 964 attaches to sleeve 965); 
a guide wire (963) having a proximal end and a distal end (Figs. 13A, 13B), wherein the guide wire extends through the front opening and the rear opening of the housing (Fig. 13B) and the proximal end of the guide wire is located in the elongated sheath while the proximal end of the guide wire is located inside the coupling (interpreted as explained above in 112(b) rejection; Fig. 13B).
Amisar does not teach a wheel rotatably coupled to the housing and positioned partially inside the housing and partially outside of the housing such that any portion of the wheel that is positioned inside the housing cannot be contacted by a user of the wire introducer device while that portion of the wheel is 
Warring teaches a wheel (21) rotatably coupled to the housing (1) and positioned partially inside the housing and partially outside of the housing such that any portion of the wheel that is positioned inside the housing cannot be contacted by a user of the wire introducer device while that portion of the wheel is positioned inside the housing , wherein the wheel does not contact the guide wire (Fig. 6 illustrates a wheel 21 positioned within housing 1 such that contact within wheel is prevented), and wherein rotation of the wheel towards the front opening of the housing by the user contacting an outer circumferential surface of a portion of the wheel outside the housing advances the guide wire into the patient (para [0113]; Fig. 6 shows outer surface of wheel 21 not contacting guidewire), wherein the housing includes a drum (22, 23) positioned on a transverse circular side of the wheel (“transverse circular side of the wheel” interpreted as side that is under wheel across/transverse from guidewire 11; Fig. 6 shows drum 22, 23 on underside of wheel across from guidewire 11) and having an outer circumferential drive surface positioned on the guide wire (22, 23 on guidewire in Fig. 6), and wherein the housing includes a fixed surface on a transversely opposite side of the guide wire from the drum (any surface of interior housing is fixed; Fig. 6 shows interior housing surrounding drum 22, 23 and therefore fixed surface is opposite side of guidewire), whereby the outer circumferential drive surface of the drum and the fixed surface of the housing cooperate to advance the guide wire with respect to the housing through the front opening and the needle assembly upon rotation of the wheel (para [0113]-[0114]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the wheel and drum of Warring with the wire introducer of Amisar to provide the 
Amisar and Warring do not teach wherein the proximal end of the guide wire comprises a visual guide that allows visualization of position of the proximal end of the guide wire within the elongated sheath.
Moorehead teaches wherein the proximal end of the guide wire comprises a visual guide that allows visualization of position of the proximal end of the guide wire within the elongated sheath (interpreted as explained in the above 112(b) rejection; interpretation is consistent with Applicant’s disclosure of guide post/tab 176 [0049]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the visual guide of Moorehead with the guidewire and sheath of Amisar for indicating to the surgeon the length of guidewire inserted.
Amisar, Warring and Moorehead do not teach a lidocaine solution; a sterilizing solution; an applicator for the sterilizing solution; and a tourniquet.  Miller teaches a lidocaine solution (col 7, ln 26-28); a sterilizing solution (col 8, ln 38-42); an applicator for the sterilizing solution (wipes col 8, ln 38-42); and a tourniquet (col 8, ln 43) as a kit for vascular access (Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a lidocaine solution; a sterilizing solution; an applicator for the sterilizing solution; and a tourniquet, as taught by Miller, with the vascular access device of Amisar, Warring and Moorehead to ensure the proper cleaning and safety equipment are readily available.
	
As to claim 42, Amisar, Warring, Moorehead and Miller make obvious the kit of claim 41.  Amisar further teaches wherein the wire introducer device and the needle assembly are mated via the coupling of the wire introducer device (964 fits into 902 of needle assembly [0211]).

As to claim 43, Amisar, Warring, Moorehead and Miller make obvious the kit of claim 41.  Amisar discloses sterile package (last sentence in para [0111]). Miller further teaches a sealed kit (Col 7, ln 51-54).
Response to Arguments
Applicant's arguments filed March 09, 2021 have been fully considered but they are not persuasive.  
In amending in reply to a rejection of claims in an application …, the applicant … must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant … must also show how the amendments avoid such references or objections.  37 CFR 1.111(c) (Emphasis Added).

Applicant merely alleges that the prior art does not disclose the claimed limitations.  The Reply fails to clearly show how the amendment avoids the prior art applied against the claim.  The rejections under 35 USC 103 are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244.  The examiner can normally be reached on M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. McCrosky/             Primary Examiner, Art Unit 3791